Citation Nr: 1449671	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-42 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus prior to September 26, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A Travel Board hearing was held in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In August 2011, the Board remanded the issue on appeal and found that a September 2002 rating decision assigning a 20 percent rating for diabetes mellitus was not clearly and unmistakably erroneous.  That was not appealed and is a final determination as to this matter.

A May 2012 rating decision assigned a 40 percent disability rating for diabetes mellitus, effective September 26, 2011.  The Veteran has indicated satisfaction with the 40 percent rating and reports that he only wants to appeal the effective date of the higher rating.

In pertinent part, the Veteran is also service-connected for peripheral neuropathy of the upper and lower extremities and receives special monthly compensation for loss of a creative organ.  Service connection has been denied for deep vein thrombosis with post phlebitic syndrome.

The Board notes that while a September 2014 appellate brief listed the issue of whether a September 2002 rating decision assigning an initial 20 percent rating for diabetes mellitus was clearly and unmistakably erroneous, that issue was previously adjudicated by the August 2011 final Board decision.  Thus, the only issue currently before the Board is entitlement to an increased rating for diabetes mellitus over 20 percent, prior to September 29, 2011.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals VA treatment records from September 2013 to June 2014.  The Veterans Benefits Management System (VBMS) contains May 2014 VA examinations, a July 2014 rating decision, and the September 2014 appellate brief.  All other documents in both files are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.


FINDING OF FACT

Prior to September 26, 2011, the Veteran's diabetes required insulin and restricted diet but not regulation of activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes prior to September 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In September 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in September 2009, December 2009, and May 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  VA provided the Veteran with examinations in October 2008 and September 2011, which for reasons stated below the Board finds adequate.

At the March 2011 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the appellant's symptomatology during the period on appeal; thus the material issue on appeal was fully developed.  See 38 C.F.R. § 3.103(c)(2) (2014).  

Pursuant to the Board's August 2011 remand, the AOJ requested that the Veteran identify treatment for his diabetes, provided the appellant with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's August 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the claimant is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. 

Prior to September 26, 2011, the appellant has been in receipt of a 20 percent disability evaluation for diabetes under Diagnostic Code 7913.  See 38 C.F.R. § 4.119.  Pursuant to Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Again, the Board notes that the Veteran has been granted service connection for peripheral neuropathy of the upper and lower extremities and receives special monthly compensation for loss of a creative organ.

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho, 21 Vet. App. at 363-365.

Here, the appellant claims entitlement to an evaluation in excess of 20 percent for diabetes mellitus and specifically argues that his activities have had to be regulated prior to September 26, 2011.

At an October 2008 VA examination, the Veteran reported that he had not been prescribed restriction of activities secondary to diabetes and noted that his deep vein thrombosis prevented him from walking more than 75 yards without developing severe pain.  He also said that although he has about one hypoglycemic reaction per week, he has never had ketoacidosis or been hospitalized for hypoglycemia or ketoacidosis.  His current medications included 5 mg of Glipizide daily, 30 mg of Actos daily, and two daily insulin injections.  The Veteran complained of some arm and leg weakness but noted that his neurological complications had no effect on his activities of daily living.  The examiner diagnosed the appellant with uncontrolled diabetes mellitus, and opined that while the mild neuropathy of the upper and lower limbs was at least as likely as not related to his diabetes, his atrial fibrillation, hypertension and erectile dysfunction were not.  Although the examiner indicated that the claims file was unavailable for review, he did state that he reviewed the Veteran's treatment records from the VA Medical Center at Biloxi.  Because the appellant stated in an October 2008 VA treatment record that he received all of his health care from that facility, the Board finds the examination adequate for rating purposes.

A February 2009 VA treatment record reveals a note from the appellant's primary care provider who recommended that the Veteran avoid strenuous activities, glucose and fat to better control his diabetes.

At the March 2011 hearing, the Veteran alleged that his prior private physician treating him for diabetes, "Dr. M.M.," told him as early as 1992 that he should avoid strenuous exercise.  He also claimed that currently when he overexerts himself, his blood sugar is lowered, and he is "not able to do a lot."  He added, however, that he only began experiencing shortness of breath on exertion within the last three years, but that prior to that time he was "very active."

At a September 2011 VA examination, the examiner noted that the appellant's medication included 5 mg of Glipizide daily and three insulin injections per day.  The examiner also stated that while the February 2009 VA treatment note instructed the examiner to avoid strenuous activity and to follow a diabetic diet secondary to hemoglobin Alc 7.4 being above the goal of 7.0, the recommendation "does not imply that the Veteran is to restrict all activity but does imply that he needs to follow a diabetic diet."  He further clarified that after a review of the Veteran's average blood glucose, the appellant did not need to restrict his activities but rather likely needed to begin a mild exercise program to help him reach his target blood glucose.  The examiner also noted that the Veteran had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past year, and that he had not had any unintentional weight loss.  While the examiner checked a box indicating that the appellant had some progressive loss of strength attributable to diabetes, in his remarks he clarified that he did not believe that he had any progressive loss of strength.  The examiner also opined that after examining the Veteran and reviewing the claims file, the appellant had a normal neurological examination except for mild peripheral neuropathy which resulted in only minimal functional limitation. He added that his non-service-connected deep vein thrombosis also had very minimal to mild functional limitation but that the main cause of his moderate to severe functional limitation was his severe osteoarthritis, lumbar degenerative disc disease, severely elevated body mass index, and moderate airflow obstruction.

The above evidence reflects that during the period on appeal, the Veteran required insulin and a restricted diet for treatment of his diabetes but did not require any regulation of his activities such that his disability met the criteria for the 40 percent evaluation. 

The Board has considered the Veteran's claim that both his VA primary provider and Dr. M.M. have restricted his activities, which he asserts is supported by both the February 2009 VA treatment note as well as two letters from Dr. M.M.  As to Dr. M.M., in an October 2002 letter she stated that the Veteran's diabetes mellitus is controlled by diet, insulin and regulation of activities; in a July 2003 letter she added that the claimant cannot sit or walk for prolonged periods and that he has to lie down due to his deep vein thrombosis.

Even ignoring the fact that Dr. M.M.'s letters were written well before the current period on appeal, the July 2003 letter suggests that any restriction in his activities is attributable to his non-service-connected deep vein thrombosis.  Moreover, both Dr. M.M. and the VA primary care physician provided brief conclusory statements asserting that his activities were restricted but neither provided a rationale or referred to prior medical records or other supporting evidence.  By comparison, the September 2011 VA examiner's opinion was based on a thorough review of the claims folder and was supported by a rationale.  Thus, it carries significantly more weight.  Indeed, at the October 2008 VA examination, the Veteran reported that his activities had not been restricted and at the March 2011 hearing, he reported that as recently as three years prior, he had been "very active."  While the determination that the Veteran should avoid strenuous occupational and recreational activities is a medical one, and thus outside the scope of the appellant's lay competence, the Board does not otherwise find credible his assertion that his activities have needed to be restricted since as early as 1992.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Although the Veteran is competent to report what his physicians have told him, his current claim is also inconsistent with his statements at both the October 2008 VA examination and the March 2011 hearing.  Caluza, 7 Vet. App. at 512.  The Board finds the October 2008 statement particularly revealing given that it took place at a medical examination.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); Pond v. West, 12 Vet. App. 341, 345 (1999).

It is also significant that there is a specific definition of "regulation of activities," i.e., "the avoidance of strenuous occupational and recreational activities," and the Court has held that a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho, 21 Vet. App. at 363-365. The Board's findings above are consistent with the definition of regulation of activities and the requirement of medical evidence to demonstrate such regulation of activities.

The Board finds that there is no basis for any higher rating as the rating criteria under Diagnostic Code 7913 is such that the evaluation for each higher disability rating includes the criteria of each lower disability rating.  See Tatum, 23 Vet. App. at 156; 38 C.F.R. § 4.119.

For the foregoing reasons, the preponderance of the evidence is against a rating higher than 20 percent prior to September 26, 2011.


Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability, and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's disabilities are fully contemplated by the applicable rating criteria. As shown above, the criteria for rating diabetes take account of the fact that there will likely be compensable and noncompensable complications, and, as shown by the analysis above, the complications in this case have been rated under the appropriate diagnostic codes when compensable.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required, and referral for consideration of an extraschedular rating for any of the above disabilities is not warranted.

To the extent the Veteran may assert that the combined effect of his service-connected disabilities affect his ability to secure or maintain substantially gainful employment, any claim of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed below in the remand section of this document.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assignment of a rating in excess of 20 percent for diabetes mellitus prior to September 26, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus prior to September 26, 2011 is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


